EXHIBIT 10.1

FIRST AMENDMENT
This First Amendment, dated as of November 7, 2014 (this “Amendment”), to the
Credit Agreement, dated as of June 10, 2014 (the “Existing Credit Agreement”
and, as amended by this Amendment and as further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Emmis
Communications Corporation (the “Parent”), Emmis Operating Company (the
“Borrower”), the other Credit Parties from time to time party thereto, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), and the other agents party
thereto.
W I T N E S S E T H:
WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to the Existing Credit Agreement;  
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended in the manner provided for herein;
WHEREAS, the Administrative Agent, the Required Lenders and the Borrower are
willing to agree to the requested amendments subject to the provisions of this
Amendment;  
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
Section 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Existing Credit Agreement.
Section 2.    Amendment to the Existing Credit Agreement.
(a)    Section 1.01 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date (as defined below) by amending the definition of
Applicable Margin by inserting the following new text immediately prior to the
“.” at the end thereof: “; provided that each of the rates set forth in clauses
(a) and (b) above shall be increased by 0.25% until the later of (x) the date
that is the six month anniversary of the First Amendment Effective Date and (y)
the date of delivery of a certificate of a Financial Officer pursuant to Section
5.01(c) certifying that the Total Leverage Ratio as of the last day of the most
recently ended Fiscal Quarter (which Fiscal Quarter shall be no earlier than the
Fiscal Quarter ending February 28, 2015) is less than 5.00:1.00”.
(b)    Section 1.01 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date by amending the definition of Consolidated EBITDA by
deleting “and” before clause (l) and inserting after clause (l): “(m) other than
to the extent added back in a prior period, severance and contract termination
(including but not limited to leases) expenses incurred during such period and
paid or payable in cash in an aggregate amount not in excess of $5,000,000 for
all such periods so long as the Borrower has provided evidence of such expenses
in a form reasonably satisfactory to the Administrative Agent and (n) losses
actually incurred during such period in connection with any Station that has
effected since the Amendment Effective Date substantial changes to its format in
an aggregate amount not in excess of $2,500,000 for all such periods so long as
the Borrower has provided evidence of such losses in a form reasonably
satisfactory to the Administrative Agent”.

1

--------------------------------------------------------------------------------

EXHIBIT 10.1

(c)    Section 1.01 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date by amending the definition of Consolidated Excess Cash
Flow by deleting “and” before clause (v) and inserting after clause (v): “, (vi)
with respect to the Fiscal Year ending February 28, 2015 only, to the extent
paid in cash, fees and expenses incurred in such period in connection with
entering into this Agreement and any amendments thereto, so long as the Borrower
has provided evidence of such costs in a form reasonably satisfactory to the
Administrative Agent and (vii) with respect to the Fiscal Year ending February
28, 2015 only, WBLS-WLIB LMA fees paid in cash during such Fiscal Year and not
deducted in the calculation of Consolidated Net Income in an aggregate amount
not in excess of $6,000,000 so long as the Borrower has provided evidence of
such costs in a form reasonably satisfactory to the Administrative Agent.”
(d)    Section 1.01 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date by inserting the following new defined terms in
appropriate alphabetical order:
“First Amendment” means that certain First Amendment to this Agreement, dated as
of November 7, 2014, among the Parent, the Borrower, the Lenders party thereto
and the Administrative Agent.


“First Amendment Effective Date” means the date of effectiveness of the First
Amendment, which date is November 7, 2014.


(e)    Section 2.11 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date by replacing each use of the term “Effective Date”
therein with the term “First Amendment Effective Date”.
(f)    Section 2.17 of the Existing Credit Agreement is hereby amended as of the
Amendment Effective Date by inserting after paragraph (i) of Section 2.17:
“(j)    FATCA Grandfathering Status. For purposes of determining withholding
taxes imposed under FATCA, from and after the Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as
“grandfathered obligations” within the meaning of United States Treasury
Regulation Section 1.1471-2(b)(2)(i).”
(g)    Section 6.17(b) of the Existing Credit Agreement is hereby amended as of
the Amendment Effective Date to read as follows:
(b) The Borrower will not permit the Total Leverage Ratio as of the last day of
any Fiscal Quarter set forth below to be more than the applicable ratio set
forth below for such Fiscal Quarter:

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

Fiscal Quarter Ending   
Ratio
May 31, 2014 through November 30, 2014
5.25:1.00
February 28, 2015 through February 29, 2016
6.00:1.00
May 31, 2016 through November 30, 2016
4.75:1.00
February 28, 2017 and thereafter
4.00:1.00

        
Section 3.    Representations and Warranties.
(a)    The representations and warranties of the Credit Parties and their
Subsidiaries set forth in the Credit Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of the Amendment
Effective Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date is true and correct
in all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).
(b)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
Section 4.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective upon the date on which the following conditions precedent have
been satisfied or waived (such date, the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received counterparts to this
Amendment duly executed by the Parent, the Borrower and the Required Lenders.
(b)    The Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented at least one
Business Day prior to the Amendment Effective Date (including the reasonable
fees and expenses of legal counsel) required to be paid pursuant to the Loan
Documents.
Section 5.    Fees. The Borrower agrees to pay or cause to be paid to the
Administrative Agent for the account of each Lender that has executed and
delivered a counterpart to this Amendment to the Administrative Agent pursuant
to the instructions provided by the Administrative Agent prior to 12:00 p.m.,
New York City time, on November 7, 2014 (the “Consent Deadline”), a consent fee
in an amount equal to 0.375% of such Lender’s Term Loan and Revolving Commitment
as of the Consent Deadline, payable on, and subject to the occurrence of, the
Amendment Effective Date.
Section 6.    Continuing Effect; No Other Amendments or Consents. Except as
expressly provided herein, all of the terms and provisions of the Existing
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Existing
Credit Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

any action requiring consent under any other provisions of the Existing Credit
Agreement or the same subsection for any other date or time period.
Section 7.    Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in accordance with Section 9.03 of the Existing
Credit Agreement.
Section 8.    Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
Section 10.    Interpretation. This Amendment is a Loan Document for the
purposes of the Credit Agreement.
Section 11.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature pages follow.]

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
 
 
EMMIS OPERATING COMPANY,
 
 
as the Borrower
 
 
 
 
 
 
 
By:
/s/ Ryan A. Hornaday
 
 
 
Name:
Ryan A. Hornaday
 
 
 
Title:
Senior Vice President - Finance,
 
 
 
 
Treasurer

 
 
EMMIS COMMUNICATIONS CORPORATION,
 
 
as the Parent
 
 
 
 
 
 
 
By:
/s/ Ryan A. Hornaday
 
 
 
Name:
Ryan A. Hornaday
 
 
 
Title:
Senior Vice President - Finance,
 
 
 
 
Treasurer




[Signature Page to First Amendment]
5

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
 
JPMORGAN CHASE BANK, N.A., as
 
 
Administrative Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ Thomas W. Harrison
 
 
 
Name:
Thomas W. Harrison
 
 
 
Title:
Senior Vice President / Authorized
 
 
 
 
Officer




[Signature Page to First Amendment]
6